DETAILED ACTION
	The Information Disclosure Statements filed on March 20, 2019 and September 8, 2020 have both been reviewed and considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 is written to be dependent from canceled claim 22. For examining purposes claim 23 has been interpreted to be dependent from claim 8 based on the antecedent basis of the traction frame.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, 13 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayserling (US 4,170,945).
Kayserling discloses a bogie assembly comprised of a frame 8 and an electric assembly, in the form of a transverse electric traction motor 1. A gear reducer 16 and a planetary wheel-side reducer 17 are mounted between the traction motor 1 and a running wheel of the wheelset, as shown in figure 1. The traction motor being connected . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayserling (US 4,170,945) in view of Nishimura et al (US 2004/0123767). 
Kayserling discloses the bogie as described above. However, Kayserling does not specifically disclose the use of disc and drum brakes on the bogie. Nishimura et al discloses a truck for a railroad car comprised of a bogie frame and first and second wheelsets and further comprised of a disk brake assembly as described in paragraph 0034. It would have been obvious to one of ordinary skill in the art to have applied a disk brake assembly, like that of Nishimura et al, to a bogie assembly, like that of Kayserling with the expected result of providing an individual brake assembly to slow, stop and control the car.



Allowable Subject Matter
Claims 10-12, 14-16, 18, 20, 21, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMMay 13, 2021